Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art of record specifies or makes obvious a  method of measurement of both gamma radiation and neutrons with energies above 500keV - fast neutrons - for the use in homeland security applications, preferably in portable handheld devices, utilizing a scintillation crystal, said scintillation crystal having a first light decay time (T1) following the interaction of a gamma quant with the scintillation crystal and a second and shorter light decay time (T2) following the interaction of a fast neutron with the scintillation crystal, a photo detector together with an amplifier, as well as sampling Analog to Digital Converters - ADC - and a digital signal processing device including a Multi-Channel-Analyzer, said devices selected in a way they are able to perform a pulse shape discrimination, being able to distinguish light decay times of a few nanoseconds up to several microseconds, and to process count rates of more than 10 counts per second for interactions of gamma quanta and of more than 1 count per second for interactions of neutrons with the scintillation crystal, comprising the steps of 
-allowing gamma quanta and neutrons to interact with the scintillation crystal,

-amplifying the signal output from the photo detector with a suitable amplifier, preferably a photomultiplier tube - PMT - thus generating an amplifier output signal, 
-digitizing the amplifier output signal, 
-determining the charge collection time for each interaction measured, 
-determining the light decay time of the scintillator from said charge collection time for each interaction measured, 
-separating the signals with a first decay time (T1) from those with a second decay time (T2), 
-determining the total charge (Q1) collected for each signal with a first decay time (T1), that total charge being a measure for the energy deposed in the scintillation crystal, 
-sorting said total charge signals (Q1) in a spectrum, i.e. with by using a Multi-Channel-Analyzer (MCA), said spectrum representing the energy distribution of the gamma quants having deposed at least 10 keV and therefore at least a part of their energy in the scintillation crystal, 
-counting the signals with a second decay time (T2) and determining the count-rate, that is the number of signals per given time interval, that count rate being a measure for the number of neutrons having deposed at least part of their energy in the scintillation crystal.


Additionally References such as Wen (Measuring the scintillation decay time for different energy deposited by γ-rays and neutrons in a Cs2LiYCl6:Ce3+detector; February 2017) disclose In nuclear safeguards and homeland security applications, it is greatly beneficial to simultaneously detect γ-rays, thermal neutrons, and fast neutrons using a single detector with reasonable pulse shape discrimination capability, energy resolution comparable with or even better than NaI(Tl) detectors, and high detection efficiency. Cs2LiYCl6:Ce3+(CLYC) scintillation detectors have been proven to be one promising candidate to meet these requirements. In this work, the decay time and fraction of each scintillation component for different energy deposition and incident 
However Grynyov and Wen do not specify or reasonably suggest the abovementioned limitations.
The balance of claims are allowable for at least the abovementioned reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672.  The examiner can normally be reached on M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884